Citation Nr: 1020651	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for residuals of a left 
hand injury.

3.  Entitlement to service connection for a peptic ulcer 
condition.

4.  Entitlement to service connection for colon cancer.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that implicitly 
reopened and denied the Veteran's claim for service 
connection for residuals of a left hand injury.  The decision 
also denied claims of service connection for peptic ulcer 
condition and colon cancer.  

The issue of entitlement to service connection for residuals 
of a left hand injury is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1978 decision from the RO denied the 
Veteran's claim of service connection for a left hand injury 
and the Veteran did not appeal that decision.

2.  The evidence received since the September 1978 RO 
decision is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the claim for service connection.

3.  A peptic ulcer condition was not affirmatively shown to 
have had onset during service; peptic ulcer disease was not 
manifest to a compensable degree within one year of 
separation from service; and a disability manifested by 
peptic ulcer disease, first shown after service, is unrelated 
to an injury, disease, or event of service origin.

4.  Colon cancer was not affirmatively shown to have had 
onset during service; was not manifest to a compensable 
degree within one year of separation from service; and a 
disability manifested by a colon disorder, first shown after 
service, is unrelated to an injury, disease, or event of 
service origin.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a left hand 
injury.  38 U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 
3.156 (2009).

2.  A peptic ulcer condition is not due to disease or injury 
that was incurred in or aggravated by service and peptic 
ulcer disease as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Colon cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2008; a rating decision in 
August 2008; and a statement of the case in February 2009.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, based on 
information the Veteran provided in the current claim for 
compensation benefits, records from the Social Security 
Administration (SSA) were requested.  In March 2009 the SSA 
indicated that the Veteran's medical records were 
unavailable.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  With regards to 
the claim of service connection for peptic ulcer disability, 
the competent evidence of record does not show that any 
current ulcer condition was incurred in or aggravated by 
service, and VA is not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the claimed disability and service.  
Additionally, the competent evidence of record does not show 
any current treatment or diagnoses of a colon cancer.  A VA 
examination is not required in the absence of competent 
evidence of a current diagnosed disability.  For these 
reasons, development for VA medical examinations is not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was 
harmless).  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left hand injury is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

A September 1978 administrative decision denied the Veteran's 
claim for service connection for a left hand injury.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
September 1978 administrative decision became final because 
it was not appealed.

The August 2008 rating decision on appeal implicitly reopened 
and denied the Veteran's claim of service connection for 
residuals of a left hand injury.  However, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a left hand injury may 
be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The application to 
reopen this claim was received in May 2008.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in September 1978, consisted of the Veteran's 
service medical records, which contained an April 1968 pre-
induction examination report that recorded a scar on the left 
arm.  In March 1969, the Veteran was treated for complaints 
of left shoulder pain.  The remainder of the service 
treatment records contain no findings, diagnosis or treatment 
for a left hand disability.  A statement from the Veteran in 
August 1978, wherein he reported treatment for an in-service 
left hand injury.  A VA examination report in January 1987, 
noted that the Veteran had injured tendons and fractured a 
bone his left hand in 1968 when his hand went through a glass 
window.  The Veteran complained of numbness and achiness in 
cold weather.  The examiner noted a 4 cm hyperpigmented 
linear scar on the dorsum of the left hand.  He was diagnosed 
with laceration of the dorsum of the left hand.  January 1987 
X-rays of the left hand revealed no evidence of a previous 
injury or other abnormalities.  The RO found that a left hand 
injury was not incurred in or aggravated by military service, 
nor was there any evidence of an existing disability.  
Therefore, service connection for a left hand injury was not 
warranted.

Newly received evidence includes post-service VA medical 
records in May 2007 showing treatment for chronic left hand 
pain ongoing for 20 years, along with decreased mobility of 
the left hand; July 2008 left hand X-rays that revealed mild 
osteoarthritic changes at the fist carpometacarpal joint, and 
mild ulnar positive variance.   

The Board finds that the current X-ray finding of 
osteoarthritic changes in the left hand are sufficient to 
reopen the claim.  Evidence of osteoarthritis in the left 
hand was not previously considered by agency decision makers, 
is not cumulative or redundant, relate to an unestablished 
fact necessary to substantiate the claim, and together with 
previously considered evidence of record, raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2009).  Those reports and findings are presumed credible for 
the purpose of determining whether the evidence is material.  
Therefore, that evidence is both new and material.

Accordingly, the Board finds that new and material evidence 
has been submitted and the claim for service connection for 
residuals of a left hand injury is reopened.  To that extent 
only, the claim is allowed.  The reopened claim is addressed 
in the remand section at the end of this decision.  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as peptic ulcer 
disease becomes manifest to a degree of 10 percent within one 
year from date of separation from service, the disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service 
connection for peptic ulcer disease and colon cancer, because 
he was treated for related symptoms in service, and thus the 
conditions had onset in service.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, notation, treatment, or diagnosis of colon 
cancer or gastrointestinal condition, to include peptic 
ulcer.

After service, a March 1978 VA medical report documented an 
upper gastrointestinal endoscopy and acid secretory studies.  
The Veteran was diagnosed with peptic ulcer disease with 
recurrent stomach ulcer, anemia deficiency, and status post-
antrectomy for previous ulcer disease with Billroth-II 
anastomosis.  Onset of the condition was noted to be 1975, at 
which time he was treated and underwent surgery in Germany.  
In January 1987 the Veteran was afforded a VA examination in 
connection with a claim for nonservice-connected pension 
benefits.  The Veteran complained of indigestion with 
regurgitation.  He reported being diagnosed with ulcers in 
1975, and undergoing surgery at the time in Germany.  His 
stomach had been asymptomatic until 4 months prior when the 
Veteran experienced melena and vomited blood.  He underwent a 
partial gastrectomy.  An upper GI study revealed no evidence 
of ulcer or significant abnormality.  The examiner diagnosed 
peptic ulcer disease status post-partial gastrectomy.  In 
October 1983, the Veteran was hospitalized for a bleeding 
ulcer.  A VA operation report shows that the Veteran 
underwent an esophagogastroduodenoscopy.  The clinician noted 
a history of peptic ulcer disease status post-multiple 
gastric surgeries, with an onset date of 1975.  January 1992 
VA treatment records from 1990 to 2008, recorded continuing 
gastrointestinal complaints associated with peptic ulcer 
disease, to include melena, gastrointestinal bleeding, and 
stomach pain.  

VA records starting in 2008, recorded a past medical history 
of colon cancer with colostomy in 1979.  It was noted that 
the Veteran wished to reverse his colostomy.  

Peptic Ulcer Condition

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R. § 3.159.

Peptic ulcer disease was not affirmatively shown to be 
present during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Therefore, the Board finds that a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

The absence of any complaint of pertaining to a peptic ulcer 
condition from 1971 to 1975 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2009); 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence 
of symptoms constitutes negative evidence and opposes the 
claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this regard, 
a post service medical record contains a history indicating 
onset of symptoms several years after service in 1975.  

Furthermore, peptic ulcer disease was first documented beyond 
the one-year presumptive period for manifestation of peptic 
ulcer disease as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there is no 
competent evidence that links peptic ulcer disease to an 
injury or disease or event in service.

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
neither ulcers or peptic ulcer disease is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the Veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  However, peptic ulcers or peptic ulcer disease 
are not simple medical conditions, because none of the 
conditions can be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that peptic ulcer disease 
is not a simple medical condition that a layperson is 
competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and a claimed disability is not a 
simple medication condition, the Veteran is not competent to 
state that he suffered the claimed disability during service, 
or that the claimed disability had onset during service.  To 
this extent, any statements of the Veteran to this effect are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim.

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and he is competent in 
describing symptoms, which support a later diagnosis by a 
medical professional, see Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), there is no evidence from any 
health-care provider that attributes the current diagnosis of 
peptic ulcer disease to an injury, disease, or event during 
the Veteran's service.  Rather, the medical evidence opposes 
the claim as onset of the disease is noted to be post-service 
discharge in 1975.  For this reason, the evidence has no 
probative value, that is, statements of the Veteran do not 
tend to prove material issues of fact pertaining to the onset 
of the disability during service.

In sum, considering all the evidence, including the lay and 
medical evidence, there is not an affirmative onset during 
service of a peptic ulcer condition, there is not continuity 
of symptomatology under 38 C.F.R. § 3.303(b), and there is 
not service connection based on a post-service initial 
diagnosis under 38 C.F.R. § 3.303(d).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
peptic ulcer condition, to include peptic ulcer disease, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon Cancer

On the basis of the service treatment records, colon cancer 
was not affirmatively shown to have had onset during service 
and service connection is not established under 38 U.S.C.A. § 
1110; 38 C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that colon cancer was noted or observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

Cancer is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to 
the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Colon cancer is not a simple medical condition, such as a 
broken leg, because the condition cannot be perceived through 
the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  For this reason, the Board determines 
that colon cancer is not a simple medical condition that a 
layperson is competent to identify.

To the extent the Veteran's statements are offered as proof 
of the diagnosis of colon cancer with onset during service, 
as a layperson, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a medical diagnosis of colon cancer derived from an in-
service disease or injury.  For this reason, the Board 
rejects the Veteran's statements and testimony as favorable 
evidence on the questions of either a current diagnosis of 
colon cancer related to service.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, the Veteran is not competent to 
state that the current disability was present during service.  
To this extent the Veteran's statements are excluded or not 
admissible, that is, the statements are not to be considered 
as evidence in support of the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To the extent the record contains a history of colon cancer 
with colostomy in 1979, noted by VA health-care 
professionals, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  For this reason, the Board rejects the 
recorded history of colon cancer as competent medical 
evidence that the Veteran has colon cancer which is related 
to service.

While the evidence shows that post-service discharge the 
Veteran has undergone a colostomy, there is no competent, 
favorable medical evidence of a diagnosis of colon cancer.  
Moreover, no medical evidence has been presented linking a 
colon disorder with service.  The Board finds that colon 
cancer was not affirmatively shown to have had onset during 
service; was not manifest to a compensable degree within one 
year of separation from service; and a disability manifested 
by a colon disorder, first shown after service, is unrelated 
to an injury, disease, or event of service origin.

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the 
claim, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of a left hand 
injury.  To that extent only, the appeal is allowed.

Entitlement to service connection for a peptic ulcer 
condition is denied

Entitlement to service connection for colon cancer is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he currently suffers from residuals 
of a left hand injury incurred during service in 1969.

The Veteran's service medical records show that on pre-
induction examination in April 1968, the clinician noted a 
scar on the left arm.  Although the remainder of the service 
treatment records contain no findings, diagnosis or treatment 
for a left hand disability, a March 1969 clinical note 
reflects treatment for a left shoulder injury incurred while 
playing sports.  

After service, a VA examination report in January 1987, noted 
that the Veteran had injured tendons and fractured a bone in 
his left hand in 1968, when his hand went through a glass 
window.  The Veteran complained of numbness of the left hand, 
along with achiness in cold weather.  The examiner noted a 4 
cm hyperpigmented linear scar on the dorsum of the left hand.  
He was diagnosed with laceration of the dorsum of the left 
hand.  X-rays of the left hand revealed no evidence of a 
previous injury or other abnormalities.  

VA medical records in May 2007 recorded treatment for chronic 
left hand pain ongoing for 20 years, along with decreased 
mobility of the left hand.  July 2008 left hand X-rays 
revealed mild osteoarthritic changes at the fist 
carpometacarpal joint, and mild ulnar positive variance.   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  To make an 
accurate assessment of the Veteran's entitlement to service 
connection for residuals of a left hand injury, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that addresses the left hand disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with regard to his claim for 
service connection for residuals of a left 
hand injury.  The examiner must review the 
claims file and the examination report 
should note that review.  The examiner is 
asked to provide the following opinions:

Please offer an opinion as to the 
likelihood that the currently claimed 
left hand scar is the same scar of the 
left arm which was noted on pre-service 
entrance examination?  The examiner 
should specify whether there are any 
other scars on the left upper extremity 
besides the current claimed scar 
affecting the left dorsal hand (in 
other words any other scars which could 
have accounted for the abnormal finding 
on the entrance examination).  The 
examiner is asked to review the service 
medical records, to include the pre-
induction examination in April 1968, 
which noted a scar on the left arm, and 
the separation examination, and the 
January 1987 VA medical examination 
findings in which the Veteran placed 
the date of injury as 1968.  The 
examiner must also consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


